DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oblack (US 2004/0200433).  Oblack teaches the claimed process as evidenced at paragraphs 0028-0029 and 0037-0038; and figs 1,4, and 13.
 	Regarding claim 1: A method of manufacturing a dog toy (Oblack; figs 1,4,13), said dog toy comprising a rope at least a segment of which is non-linear (Oblack: torso, arms and legs) and having a length, a thermoplastic rubber coating surrounding some but not all of said rope (Oblack: head 38), said dog toy being characterized as having exposed rope and rope covered by said thermoplastic rubber along its length such that a dog using said dog toy has access to said rope for chewing but said rope is resistant to degradation due to said thermoplastic rubber coating (Oblack: figs 1,4,13—some portions of the rope are overmolded thus protected from chewing and degradation), said method comprising bending said rope for a sufficient period of time such that said rope substantially maintains its non-linear configuration (Oblack: para 0028-0029—rope body  .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oblack (US 20040200433) as applied to claim 1 above.  The above teachings of Oblack are incorporated hereinafter.  Regarding claim 2, the thermoplastic coating of Oblack is formed to have a bulbous region (Oblack: figs 1,4, and 13—head 38 is round), but does not have a squeaker applied thereto prior to bonding to the rope.  Since squeakers on ropes are notoriously well-known in the pet chew art in order to enhance its appeal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a squeaker to the mold and thermoplastic material of Oblack in order to form a pet toy having a squeaker thus enhancing its appeal to pets.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20060162673 teaches a pet toy having a molded portion and a rope portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744